                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CATHY CASTIC,

               Plaintiff,

       v.                                               Case No. 3:19-cv-00257-JPG-GCS

COMENITY BANK,

               Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       The plaintiff has filed a notice of voluntary dismissal pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i). (ECF No. 8.) That rule calls for the dismissal of a case if the plaintiff

files such a notice before the opposing party serves either an answer or motion for summary

judgment. Having met the requirements of the rule, the Court FINDS that this case is

DISMISSED WITH PREJUDICE. The Court DIRECTS the Clerk of Court to close this case.

IT IS SO ORDERED.

DATED: MAY 1, 2019

                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     U.S. DISTRICT JUDGE
